     Case 1:20-cv-00372-PLM-SJB ECF No. 8 filed 05/21/20 PageID.48 Page 1 of 8



                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION
                                         ______

ANDREW LEE-LEO HILL,

                       Plaintiff,                      Case No. 1:20-cv-372

v.                                                     Honorable Paul L. Maloney

GRETCHEN WHITMER et al.,

                       Defendants.
____________________________/

                                             OPINION

               This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the

Court is required to dismiss any prisoner action brought under federal law if the complaint is

frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks monetary

relief from a defendant immune from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C.

§ 1997e(c). The Court must read Plaintiff’s pro se complaint indulgently, see Haines v. Kerner,

404 U.S. 519, 520 (1972), and accept Plaintiff’s allegations as true, unless they are clearly

irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying these

standards, the Court will dismiss Plaintiff’s complaint for failure to state a claim.

                                             Discussion

I.      Factual allegations

               Plaintiff is presently incarcerated with the Michigan Department of Corrections

(MDOC) at the Central Michigan Correctional Facility (STF) in St. Louis, Gratiot County,

Michigan. The events about which he complains, however, occurred at the St. Louis Correctional
      Case 1:20-cv-00372-PLM-SJB ECF No. 8 filed 05/21/20 PageID.49 Page 2 of 8



Facility (SLF) in St. Louis, Gratiot County, Michigan. Plaintiff sues Defendants Michigan

Governor Gretchen Whitmer, MDOC Director Heidi Washington, and John Christiansen.

                Plaintiff alleges that his confinement while at SLF violated his rights under the

Eighth Amendment because he was being housed in a 12 by 20 foot room with 7 other inmates

and was unable to practice safe social distancing as ordered by Defendant Whitmer in March of

2020. Plaintiff alleges that during a town hall meeting on April 2, 2020, Defendant Whitmer stated

that people congregating in small groups were in violation of her order. Plaintiff complains that

Defendant Christiansen failed to comply with the Governor’s order and that the housing provided

to inmates, including himself, made it impossible to maintain safe social distancing. Plaintiff states

that he is African American and has hypertension, so he is at higher risk of death if he becomes ill

from COVID-19.

                Plaintiff claims that Defendants’ conduct violates his rights under the Eighth

Amendment. Plaintiff seeks declaratory and injunctive relief, as well as damages.

II.      Failure to state a claim

                A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While

a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include

more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at
                                                  2
   Case 1:20-cv-00372-PLM-SJB ECF No. 8 filed 05/21/20 PageID.50 Page 3 of 8



679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010) (holding that the

Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).

                To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.

Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating

federal rights, not a source of substantive rights itself, the first step in an action under § 1983 is to

identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

(1994).

III.      Eighth Amendment

                The Eighth Amendment imposes a constitutional limitation on the power of the

states to punish those convicted of crimes. Punishment may not be “barbarous” nor may it

contravene society’s “evolving standards of decency.” Rhodes v. Chapman, 452 U.S. 337, 345-

46 (1981). The Amendment, therefore, prohibits conduct by prison officials that involves the

“unnecessary and wanton infliction of pain.” Ivey v. Wilson, 832 F.2d 950, 954 (6th Cir. 1987)

(per curiam) (quoting Rhodes, 452 U.S. at 346). The deprivation alleged must result in the denial

of the “minimal civilized measure of life’s necessities.” Rhodes, 452 U.S. at 347; see also Wilson

v. Yaklich, 148 F.3d 596, 600-01 (6th Cir. 1998). The Eighth Amendment is only concerned with
                                                   3
  Case 1:20-cv-00372-PLM-SJB ECF No. 8 filed 05/21/20 PageID.51 Page 4 of 8



“deprivations of essential food, medical care, or sanitation” or “other conditions intolerable for

prison confinement.” Rhodes, 452 U.S. at 348 (citation omitted). Moreover, “[n]ot every

unpleasant experience a prisoner might endure while incarcerated constitutes cruel and unusual

punishment within the meaning of the Eighth Amendment.” Ivey, 832 F.2d at 954.

               In order for a prisoner to prevail on an Eighth Amendment claim, he must show

that he faced a sufficiently serious risk to his health or safety and that the defendant official acted

with “‘deliberate indifference’ to [his] health or safety.” Mingus v. Butler, 591 F.3d 474, 479-80

(6th Cir. 2010) (citing Farmer v. Brennan, 511 U.S. 825, 834 (1994) (applying deliberate

indifference standard to medical claims)); see also Helling v. McKinney, 509 U.S. 25, 35 (1993)

(applying deliberate indifference standard to conditions of confinement claims)).

               Plaintiff claims that while at SLF, he was in a high degree of danger of contracting

COVID-19. The Court notes that as of the date that this opinion is being written, there are no

confirmed       cases     of      prisoners      with         COVID-19     at     SLF.            (See

https://medium.com/@MichiganDOC/mdoc-takes-steps-to-prevent-spread-of-coronavirus-covid-

19-250f43144337.) Moreover, since Plaintiff filed his complaint, he has been transferred to STF,

which has only five confirmed cases.          (Id.)       The Court notes that the MDOC has taken

extraordinary measures to limit the threat posed by COVID-19. These measures include:

      Personal Protective Equipment, cleaning and mitigation measures
      Michigan State Industries has produced masks for all prisoners and correctional facility
       staff to wear. Each employee and prisoner received three masks each and the masks can
       be laundered and worn again. Facility staff are also permitted to bring their own PPE, such
       as masks, gloves and gowns. Staff are expected to wear their mask during their entire shift
       and prisoners are expected to also wear their masks at all times, except while eating,
       sleeping or showering. Michigan State Industries is also manufacturing gowns, protective
       eyewear and protective suits.
      All MDOC staff transporting a prisoner on or off grounds are required to be dressed in full
       personal protective equipment (PPE), which is available for those employees.
      All facilities have received approval from the regional sanitation officer to use bleach
       during facility cleaning. Facilities have enhanced cleaning efforts and cleaning products

                                                      4
Case 1:20-cv-00372-PLM-SJB ECF No. 8 filed 05/21/20 PageID.52 Page 5 of 8



    are available to clean commonly-used areas and phones before and after use. Cleaning
    efforts have been doubled at facilities with vulnerable prisoner populations. We have
    increased our production of soap and ensured that all prisoner areas and bathrooms have
    plentiful access to soap. Soap has been distributed to prisoners and prisoners have been
    told that if they need more soap they only need to ask. Additional soap will be provided at
    no charge. CDC posters detailing proper hygiene practices have been posted in
    correctional facilities and have also been recreated digitally so they play on TV screens
    throughout our facilities. These are the same posters you will see in your community and
    throughout State of Michigan office buildings.
   Movements have been modified to help facilitate social distancing and the number of
    prisoners attending classes and meals has been reduced so prisoners can be seated farther
    apart. Prisoners and staff are frequently reminded of the need for social distancing and
    prisoners are instructed not to gather in groups on the yard. Activities such as basketball
    and weight pit have been suspended to encourage social distancing, as well. There are also
    markers and cones set up for med lines and in the chow hall as a visual reference for
    prisoners on how far apart they should stand.
   The department has been leading the nation when it comes to consistent testing of the
    prisoner population when they have symptoms. We have now started a system of expanded
    testing beginning at Lakeland Correctional Facility. All prisoners at Lakeland are expected
    to be tested by the end of the week of April 19 and testing is expected to begin at G. Robert
    Cotton Correctional Facility the week of April 26.
   Visits and Transfers
   Visitation at facilities statewide was suspended as of March 13.
   The department worked with communication vendors GTL and JPay to provide enhanced
    services for prisoners to communicate with family and friends during the period without
    visits. Detailed information from those companies is being relayed to the prisoner
    population. JPay is continuing to offer two free stamps per week through June 2, 2020.
    GTL is providing one free, five-minute phone call every seven days for the first two weeks
    of May 2020 and, for the entire month of May, GTL will reinstate the internet and mobile
    fees with reduced rates. The regular $2.95 transaction fee has been reduced to $1.95 and
    the $.95 transaction fee has been reduced to $0.95. We will continue to work with the
    companies on anything else they may be willing to provide.
   In connection with visitation suspension, face-to-face college classes at all facilities have
    also been suspended effective immediately. The MDOC will work with higher education
    institutions willing and able to deliver classes as correspondence courses. Core
    programming and school classes taught by MDOC staff will continue.
   Outside contractors for substance abuse programming will be allowed inside and will be
    screened upon entry per the screening protocol. Attorney visits will continue to be
    authorized.
   During this time, transfers of prisoners or staff between facilities will not be authorized
    without the approval of the Assistant Deputy Director or higher.
   Transfers of offenders with new sentences from county jails in the community have been
    suspended. The department also issued protocol to all county sheriff offices to offer
    guidance on screening and other preventative measures.
   Quarantine and Care of Sick Prisoners



                                             5
Case 1:20-cv-00372-PLM-SJB ECF No. 8 filed 05/21/20 PageID.53 Page 6 of 8



   Facility healthcare staff will meet with prisoners who have presented with symptoms of
    coronavirus. The MDOC does not make the diagnosis of the coronavirus. The department
    is following the Michigan Department of Health and Human Services protocol. If a
    prisoner has symptoms and meets the criteria for testing, the MDOC can test the prisoner.
   Prisoners who test positive for the virus are isolated from the general population and any
    prisoners or staff they have had close contact with are identified and notified of the need
    to quarantine.
   Prisoners who test positive will be transferred to one of the department’s designated
    quarantine units at either G. Robert Cotton Correctional Facility, Carson City Correctional
    Facility or the former Maxey Annex, which is located near Woodland Center Correctional
    Facility. The Maxey Annex previously housed juvenile offenders under the jurisdiction of
    MDHHS, prior to its closure, and the MDOC had been working to convert it to a training
    site. These units are in buildings that are completely separated from each of the
    correctional facilities. They have limited movement and access to these units is extremely
    limited. Only a small number of designated staff work in the unit in 12-hour shifts to limit
    the number of people entering. Those staff members report directly to the unit and do not
    enter the main correctional facility. Prisoners transferred to the unit also stay on the unit
    and do not enter any other areas of the prison.
   Prisoners who have been identified as having close contact with another prisoner who tests
    positive, but have not tested positive for the virus themselves, will be isolated from the
    general population at their facility for the 14-day quarantine period.
   Co-pays for prisoners who need to be tested for COVID-19 have been waived.
   Prisoners have been urged to notify healthcare if they are sick or experiencing symptoms
    of illness so they can be evaluated. Prisoners who require outside medical attention will
    be transported to an area hospital for treatment.
   Recovery
   Prisoners are considered in step-down status when they no longer have symptoms, are no
    longer considered contagious and have been medically cleared by our chief medical officer.
   A unit has also been established at Central Michigan Correctional Facility for recovered
    prisoners who previously tested positive for the virus. These prisoners are considered
    officially recovered by the Michigan Department of Health and Human Services, have no
    symptoms, are not considered contagious, have been medically cleared by the MDOC’s
    chief medical officer, and must test negative before they are moved to the unit at Central.
    Not all of the prisoners coming to Central’s unit will come from Gus Harrison Correctional
    Facility’s step-down unit. With the number of prisoners who are placed at the COVID
    positive units at Macomb Correctional Facility, G. Robert Cotton Correctional Facility and
    Carson City Correctional Facility, not all will move to Gus Harrison Correctional Facility,
    given there are only 120 beds in the facility’s step-down unit. It is possible prisoners will
    come from other locations, but ONLY if they have since tested negative, and it has been
    28 days at least since the onset of their symptoms. The department is NOT sending
    COVID-19 positive prisoners to Central.
   Parole Information
   The MDOC Parole Board continues to hold parole hearings and is reviewing all eligible
    cases to determine prisoners who can be safely released at this time. In addition, the
    department will begin holding remote public Parole Board hearings for parolable life



                                             6
   Case 1:20-cv-00372-PLM-SJB ECF No. 8 filed 05/21/20 PageID.54 Page 7 of 8



        sentence and clemency cases. You can find more information on scheduled hearings and
        how to participate here.
       The department continues to review individual cases and the Parole Release Unit is
        working to process parole releases for prisoners with positive parole decisions as quickly
        and safely as possible.
       We are no longer allowing parole representatives to enter correctional facilities for parole
        hearings as an additional step to limit the potential introduction of illness. However,
        individuals designated by a prisoner as a parole representatives should contact the facility
        where the prisoner is being housed to find out about options to call in for the hearing.
       The Parole Board is aware that prisoners do not have access to certain programming and
        the Board is taking that into consideration. If there are changes in the prisoner’s case, the
        prisoner will be notified directly.
       We continue to monitor the prisoner population, our parole and probation population and
        the parole process as this pandemic continues, in order to consider all options to ensure the
        safety of offenders under our supervision.
       All of our paroles are done with public safety in mind. The Parole Board looks at each
        individual on a case-by-case basis and will only grant a parole if they believe that person
        will not be a harm to society.
       All prisoners set to parole must take a Covid-19 test before being released. The MDOC is
        working to expedite the parole release of those individuals who can safely and legally be
        released at this time. There are a number of steps that are included in the parole release
        process, which now includes testing for COVID-19 to ensure the individual will not pose
        a risk to loved ones or the community upon release. As a result, a limited number of parole
        dates may be changed to accommodate these processes. If a prisoner tests positive they
        will not parole until they are cleared by healthcare, which is at least 14 days from the onset
        of symptoms. Prisoners who test negative will be paroled as scheduled.

(Id.)

               In light of the low to nonexistent levels of infection within the facilities about which

he complains and the significant measures undertaken by Defendants to secure prisoner safety and

prevent infection, Plaintiff cannot show that Defendants have been deliberately indifferent to his

serious risk of physical harm. While the Court is sympathetic to Plaintiff’s general concern about

the COVID-19 virus, speculation about the mere possibility that he will become infected by the

virus does not rise to the level of an Eighth Amendment violation. Therefore, Plaintiff’s complaint

is properly dismissed.




                                                  7
  Case 1:20-cv-00372-PLM-SJB ECF No. 8 filed 05/21/20 PageID.55 Page 8 of 8



                                            Conclusion

               Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that Plaintiff’s complaint will be dismissed for failure to state a claim, under 28

U.S.C. §§ 1915(e)(2) and 1915A(b), and 42 U.S.C. § 1997e(c). The Court must next decide

whether an appeal of this action would be in good faith within the meaning of 28 U.S.C.

§ 1915(a)(3). See McGore v. Wrigglesworth, 114 F.3d 601, 611 (6th Cir. 1997). For the same

reasons that the Court dismisses the action, the Court discerns no good-faith basis for an appeal.

               Should Plaintiff appeal this decision, the Court will assess the $505.00 appellate

filing fee pursuant to § 1915(b)(1), see McGore, 114 F.3d at 610-11, unless Plaintiff is barred from

proceeding in forma pauperis, e.g., by the “three-strikes” rule of § 1915(g). If he is barred, he will

be required to pay the $505.00 appellate filing fee in one lump sum.

               This is a dismissal as described by 28 U.S.C. § 1915(g).

               A judgment consistent with this opinion will be entered.



Dated:     May 21, 2020                               /s/ Paul L. Maloney
                                                      Paul L. Maloney
                                                      United States District Judge




                                                  8
